Citation Nr: 1449743	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter is on appeal from a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the claim in February 2014.  There has been substantial compliance with the mandates of the remand and the Board will proceed to adjudicate the issue.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in February 2012.

The duty to assist has also been satisfied.  VA has obtained the Veteran's VA medical records.  The Veteran was also afforded a VA contracted examination in March 2012 and a VA examination in March 2014.  The examinations are adequate for purposes of rating the Veteran's diabetes, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's diabetes is rated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran contends that he is entitled to a higher rating.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Notes in the rating criteria clarify that "regulation of activities" is defined in as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

III.  Analysis

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for diabetes mellitus, type II.

The rating criteria for diabetes are successive.  Successive rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Therefore the criteria for a disability rating in excess of 20 percent for diabetes mellitus are not met.

The record before the Board includes VA medical records and examinations.  These records do not reflect that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.  The March 2014 VA examination report specifically notes that the Veteran does not require regulation of activities as part of medical management of his diabetes.  Therefore, an evaluation in excess of 20 percent is not warranted for the Veteran's diabetes mellitus, type II.  

The examination report indicates that the Veteran visits his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month and he has required zero hospitalizations for his diabetes.  The Veteran has not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  The examiner also reported that the Veteran does not have any other conditions that are at least as likely as not (at least a 50% probability) due to diabetes.

The earlier contract examination provided the same findings as the VA examination.  The Board also reviewed the VA treatment records.  Those records also indicate treatment for diabetes, but do not support a finding that treatment requires regulation of activities.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who examined him during the current appeal and who has rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Further, the Veteran stated in his Notice of Disagreement, dated in April 2012, and in his VA Form 9, dated in May 2012, that he is entitled to an increased rating because, in 2011, he started requiring insulin injections to treat his diabetes.  Previously, treatment only required taking pills.  The Board notes that the Veteran's treatment changed at that time; however, that change does not meet the requirements for a 40 percent rating under DC 7913.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Other Considerations

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's diabetes mellitus (treatment requiring insulin and regulation of diet) are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The evidence of record does not suggest that the Veteran has claimed his diabetes mellitus prevents him from working.  Further consideration of TDIU is not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


